Citation Nr: 0303200	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  00-09 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310. 

(The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 38 U.S.C. 
§ 1318 will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1964 to April 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Chicago, 
Illinois, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant has also made a claim for DIC benefits under 38 
U.S.C.A. § 1318.  However, the Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision, the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations -- 38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106 -- are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  In a document published in the Federal 
Register on April 5, 2002 (67 FR 16309 - 16317), VA amended 
the provisions of 38 C.F.R. § 20.1106 to add an exception, 
effective May 6, 2002, to clarify that this rule does not 
apply to claims for "enhanced" DIC under 38 U.S.C. 
§ 1311(a)(2).  The Federal Circuit recently issued NOVA v. 
Secretary, Nos. 02-7357, -7390 (Fed. Cir. Jan. 10, 2003), and 
the Board is in the process of amending the stay on section 
1318 claims.  Despite the change in the regulations, there is 
no guarantee that the stay will be lifted in the immediate 
future.  The temporary stay on the adjudication of certain 
38 U.S.C. § 1318 claims, including the claim in this case, 
remains in effect.  Accordingly, the Board's adjudication of 
the appellant's DIC claim under 38 U.S.C.A. § 1318 is stayed 
and not for consideration at this time.


FINDINGS OF FACT

1.  On July [redacted], 1998, the veteran died of respiratory failure 
due to transitional cell carcinoma of the bladder with bowel 
and bone metastases.

2.  The veteran did not develop bladder cancer during 
service, and this condition is not related to his military 
service. 

3.  The evidence does not show that the veteran was exposed 
to or can be presumed to have been exposed to Agent Orange 
during active service.  

4.  The primary site of the veteran's cancer was not the 
prostate.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cancer that led to the death 
of the veteran was incurred due to his active service.  She 
argues that the veteran was exposed to Agent Orange during 
service, and that this exposure eventually caused the 
veteran's cancer and subsequent death.

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (VCAA) (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

After receipt of the appellant's claim, she was provided with 
an informational letter in May 1999.  She received timely 
notice of the decision on appeal, and after receipt of her 
notice of disagreement, was provided with a statement of the 
case that contained the laws and regulations concerning her 
claim, and an explanation of the reasons and bases for the 
denial of her claim.  A July 2000 report of contact indicates 
that the appellant's representative was informed of what type 
of evidence would be best to support her claim.  The 
appellant was provided with a supplemental statement of the 
case in August 2000, which explained the reasons and bases 
for the continued denial of her claim.  In May 2001, the 
appellant was provided with a letter regarding the VCAA.  
This letter explained to her what the evidence must show to 
prevail in her claim.  Furthermore, it notified her that VA 
had a duty to assist her in obtaining evidence, but noted 
that it was her responsibility to give VA information about 
the evidence to be obtained.  The appellant did not respond 
to this letter.  Finally, VA has obtained a medical opinion 
concerning this claim.  The Board must conclude that the 
duties to notify and assist have been completed, and that the 
appellant was made aware of what evidence she should provide, 
and what evidence VA would obtain.  Therefore, the Board 
finds that a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If cancer becomes 
manifest within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of cancer.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases will 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumptions of 
§ 3.307(d) are also satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
Multiple myeloma, Non-Hodgkin's lymphoma, Acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

No other condition other than one listed in 38 C.F.R. § 
3.309(e) will be considered chronic.  The Secretary of 
Veterans Affairs has formally stated that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted."  See 59 Fed. Reg. 341 
(January 4, 1994).  Nonetheless, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act does not preclude a veteran from establishing 
direct service connection with proof of actual direct 
causation (proof that exposure during service caused the 
disease that appeared years later).  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

When a veteran dies after December 31, 1956, from a service-
connected or compensable disability, the Secretary shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. 
§ 1310(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The service-
connected disability is considered the principle cause of 
death when such disability, either singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related to the cause of death.  To 
be a contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

The veteran's DD 214 shows that he served in the Navy.  His 
awards and decorations include the Vietnam Service Medal with 
Star.  The record shows that entitlement to service 
connection had not been established for any disability of the 
veteran's during his lifetime.  

A review of the veteran's service medical records is negative 
for evidence of cancer of the bladder or of the prostate.  

Post service medical records include a May 1984 VA 
examination.  The examination report is negative for cancer 
of the bladder and prostate.  VA treatment records dated from 
1988 to 1989 are also negative for these disabilities.  

The earliest medical records to show bladder cancer are VA 
treatment records dated October 1997.  Additional October 
1997 records indicate that a surgical intervention was 
planned.  

A private October 1997 pathology report shows that the 
specimen submitted included a left ureter segment, the right 
and left iliac obturator lymph nodes, and bladder and 
prostate.  The postoperative diagnosis was muscle invasive 
transitional cell carcinoma of the urinary bladder.  After 
examination of the specimen, the diagnostic opinion included 
poorly transitional cell carcinoma with invasion of entire 
thickness of the bladder wall and extension into perivesical 
adipose tissue and thrombotic perivesical vessel with 
probable tumor involvement, foci of carcinoma in situ and 
focus of papillary transitional cell carcinoma with invasion 
into lamina propria, chronic cystitis with focal squamous 
metaplasia of the urinary bladder, and atrophy and 
metaplastic change of the right and left lobe of the prostate 
and high grade PIN of the left lobe of the prostate gland.  

The veteran was afforded a VA Agent Orange examination in 
April 1998.  He noted that he had served in the Navy, and had 
been anchored at Cam Ranh Bay and along the coastal waters of 
Vietnam.  The veteran stated that he did not have any 
exposure to defoliants of which he was aware.  He reported 
that bladder cancer had been discovered the previous summer, 
which had required surgery.  A recurrence of this cancer had 
developed, and the veteran was currently undergoing 
chemotherapy.  

Private medical records from May 1998 show that the veteran 
was admitted to the hospital for management of nausea, 
vomiting, and dehydration.  He had metastatic prostate cancer 
to the soft tissue and abdominal wall seen on computed 
tomography scanning.  The veteran was initially found to have 
penetration of the bladder wall due to transitional cell 
cancer, and had undergone radical cystectomy about six months 
previously.  The impression was vomiting secondary to 
chemotherapy, as well as chronic obstructive pulmonary 
disease, and sepsis.  

The veteran's death certificate shows that he died on July 
[redacted], 1998.  The cause of death was listed as respiratory 
failure, due to transitional cell bladder, due to bowel and 
bone metastases.  The time between the onset of the 
transitional cell bladder carcinoma and the veteran's death 
was stated to be approximately one year.  An autopsy was not 
performed.  

A medical opinion was obtained from a VA doctor in March 
2001.  The doctor was asked to state whether the prostate was 
the primary site of the veteran's cancer, and if so, whether 
it metastasized to the bladder.  The doctor replied that the 
veteran did have metastatic prostate cancer.  However, the 
doctor indicated it was important to note that the bladder 
cancer was a transitional cell cancer, which clearly 
indicates that its origin was the bladder and not the 
prostate.  The bladder cancer was not advanced and required 
radical surgery, and was listed as the cause of death.  
Therefore, the doctor opined that it was not at least as 
likely as not that the prostate was the primary site of the 
veteran's bladder cancer.  

The Board finds that entitlement to service connection for 
the cause of death of the veteran is not established.  

First, there is no medical evidence of record suggesting 
direct service connection is warranted on the theory that the 
veteran's bladder or prostate cancer, or any form of cancer, 
developed during his military service.  His service medical 
records show no treatment for these conditions.  There is 
also no evidence of cancer during the veteran's first year 
after discharge from active service.  The earliest medical 
evidence suggesting the veteran had cancer is dated in 1997, 
approximately twenty years after the veteran was discharged 
from service.  There is no medical opinion that relates the 
veteran's cancer to active service.  Therefore, service 
connection for the cause of the veteran's death on a direct 
basis is not warranted.

The veteran was not service connected for any disability.  
Therefore, consideration of secondary service connection is 
not warranted.

The appellant's primary contention is that the cancer that 
led to the death of the veteran was the result of exposure to 
Agent Orange in Vietnam.  The veteran's DD 214 shows that he 
received the Vietnam Service Medal.  Service in the Republic 
of Vietnam entitles a veteran to a presumption of exposure to 
Agent Orange.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

The phrase "Service in the Republic of Vietnam" is not 
clearly defined for the purposes of determining whether or 
not a veteran had service in Vietnam.  However, in discussing 
similar language found in 38 U.S.C.A. § 101(29)(A), the VA 
General Counsel held that service in a deep water naval 
vessel in waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam.  See 
VAOPGCPREC 27-97 (O.G.C. Prec. 27-97).  In this case, there 
is nothing in the service medical records or the veteran's DD 
214s to indicate that the veteran ever visited the Republic 
of Vietnam.  At the April 1998 VA examination, he related 
that he had been anchored in the coastal waters and in Cam 
Ranh Bay.  He added that he was not aware of any exposure to 
Agent Orange.  Therefore, without evidence that the veteran 
was ever present in the Republic of Vietnam or that he ever 
came nearer to Vietnam than offshore in a deep water vessel, 
exposure to Agent Orange cannot be presumed, and the 
provisions of 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) do 
not pertain to this appeal.  See also McCartt v. West, 12 
Vet. App. 164, 168 (1999) (both service in the Republic of 
Vietnam and diagnosis of one of the listed diseases pursuant 
to 38 C.F.R. § 3.309(e) are required to establish entitlement 
to the presumption of exposure to herbicide agent in 
service).

Finally, the Board notes that even if the provisions of 38 
C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) were applicable in 
this case, entitlement to service connection for the cause of 
the veteran's death would still not be merited.  The death 
certificate indicates that the cause of the veteran's death 
was carcinoma of the bladder.  This is not a disease that is 
presumed to be associated with exposure to Agent Orange.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  In other words, 
accepting, for the sake of argument, that the veteran was 
exposed to Agent Orange during service, the bladder cancer 
that resulted in his death is not a disease that has been 
associated with such exposure.  

The evidence does show that the veteran also developed 
prostate cancer, which is a disease that is associated with 
exposure to Agent Orange.  However, the March 2001 VA medical 
opinion clearly states that the bladder, and not the 
prostate, was the primary site of the veteran's cancer.  
Presumptive service connection may not be established under 
38 C.F.R. § 3.307(a) for a disease listed in 38 C.F.R. 
§ 3.309(e) as being associated with herbicide exposure if the 
cancer developed as the result of a metastases of a cancer 
which is not associated with herbicide exposure.  See 
VAOPGCPREC 18-97 (O.G.C. Prec. 18-97).  In other words, 
although the veteran did have prostate cancer, that was 
because it had metastasized from the bladder - the primary 
site of the cancer - and bladder cancer is not associated 
with herbicide exposure.  The March 2001 medical opinion is 
uncontroverted, and is sufficient affirmative evidence to 
overcome any presumption of service connection for prostate 
cancer due to Agent Orange exposure in this case.  The 
appellant has never reported that a medical professional has 
concluded otherwise.  

The Board recognizes the appellant's sincere belief that the 
veteran's cancers developed as a result of exposure to Agent 
Orange during service, but she is not a physician, and is not 
qualified to express a medical opinion as to such a 
relationship.  There is no doubt on this matter that could be 
resolved in the appellant's favor.  Therefore, entitlement to 
service connection for the cause of the veteran's death is 
not established on any basis.  




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310 is 
denied. 


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

